Citation Nr: 0021736	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  94-11 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
ischiorectal abscess.

2.  Entitlement to disability compensation for ischiorectal 
abscess as a result of VA medical treatment under the 
provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Attorney Theodore C. Jarvi


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

In September 1977, the RO denied service connection for 
ischiorectal abscess; the veteran did not appeal this 
decision.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions by the 
Portland, Oregon, VA Regional Office (RO), which in part, 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for ischiorectal abscess, denied service 
connection for ischiorectal abscess as a result of VA medical 
treatment under the provisions of 38 C.F.R. § 1151 and denied 
entitlement to a total disability evaluation based on 
individual unemployability.

In a January 1999 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for ischiorectal abscess, and 
determined that the veteran had not submitted a well-grounded 
claim for entitlement to service connection for ischiorectal 
abscess under the provisions of 38 C.F.R. § 1151.  The Board 
also denied entitlement to a total disability rating based on 
individual unemployability.  The Board also rendered 
decisions on several other issues before it, which were 
dismissed by the Court on appeal.  

Following a Joint Motion for remand, in an order issued in 
April 2000, the Court vacated and remanded the portion of the 
Board's January 1999 decision which addressed the issues 
concerning his ischiorectal abscess and total disability 
rating due to individual unemployability.  A copy of the 
Joint Motion and the Court's Order granting that motion is 
included in the claims folder.  

Regarding the claim for service connection for an 
ischiorectal abscess, the Court found that evidence was not 
properly developed in accordance with the Board's July 1997 
remand instructions, which had directed the RO to develop 
evidence, to include obtaining a medical examination and 
claims file review by a VA urologist and surgeon who have not 
previously examined him for the purpose of ascertaining the 
nature and extent of all genitourinary problems, the 
relationship between service connected and nonservice 
connected problems and any impact by the service connected 
disabilities on the nonservice connected disabilities.  Such 
an opinion was not obtained, and the Court found that the 
Board erred in proceeding to adjudicate the claim based on an 
incomplete record.  

Regarding the claim for total disability evaluation due to 
individual unemployability, the Court found that the Board 
erred in denying entitlement to a total disability evaluation 
based on an incorrect conclusion that the veteran had failed 
to appear to a psychiatric examination without good cause, 
where the RO did not fully explain the reason for scheduling 
such an examination in response to the veteran's October 1997 
correspondence that expressed his unwillingness to attend 
such an examination.  

The Court remanded these matters for appropriate 
readjudication pursuant to 38 U.S.C.A. § 7252 (a) (West 
1991).  


REMAND

The veteran contends, in essence, that he has submitted new 
and material evidence to reopen claims for entitlement to 
service connection for an ischiorectal abscess.  He also 
contends that he should be evaluated as totally disabled due 
to individual unemployability.

The Joint Motion for Remand granted by the Court set forth in 
detail the requirements for the development and the 
readjudication of the appellant's claim.  The Joint Motion 
mandated that further development and consideration of 
applicable regulatory and statutory provisions is required 
before this case can be decided on the merits.  

The Joint Motion stated that the first basis for this Remand 
was the failure to properly develop evidence concerning the 
issue of new and material evidence to reopen a claim 
entitlement to service connection for an ischiorectal abscess 
and the claim for entitlement to service connection for 
ischiorectal abscess as a result of VA medical treatment 
under the provisions of 38 C.F.R. § 1151.    

The veteran's medical history was noted to be significant in 
that he was returned home from Vietnam for recurrent venereal 
warts.  He has been service connected for venereal warts 
since November 1967.  VA treatment records were noted to 
include numerous operations, including fistulectomies and 
numerous venereal wart excisions.  

VA hospital records dated in June 1976 show that the veteran 
underwent fistulectomy for an anal fistula to the left 
buttock subsequent to excision of condyloma acuminatum.  The 
Joint Motion noted that a June 1976 surgical record was 
significant for stating that the anal fistula at the excision 
site of an anal condyloma acuminatum had been draining 
continuously for several years.  A condyloma acuminatum was 
noted to be a venereal wart.  Subsequent medical records 
document continuing problems with the genitourinary tract and 
rectal area. 

The present claims concerning an ischiorectal abscess were 
appealed to the Board, which in July 1997, remanded the 
matter for further development and ordered the following 
steps to be taken.  The RO was instructed to schedule an 
examination of the veteran by a VA urologist and a surgeon 
who had not previously examined him for the purpose of 
ascertaining the current nature and extent of all 
genitourinary problems.  The examiners were also to determine 
whether there exists any causal relationship between the 
veteran's service-connected problems and currently 
nonservice-connected ones.  Finally the examiners were 
instructed to determine whether there has been any impact by 
the service-connected disabilities upon the nonservice-
connected ones, and vice versa, and if so, the exact nature 
thereof.  The claims file and a separate copy of the 1997 
Board remand was ordered to be made available to and reviewed 
by the examiners prior to conduction and completion of the 
examinations.  

Although medical evidence was obtained, including findings 
from an October 1997 VA examination, and a December 1997 VA 
examination, the examiners failed to address these specific 
questions of causation.  The first examination was found to 
be deficient, in that it failed to include any remarks as to 
whether the examiner had examined either the claims file 
available or a copy of the Board's remand available for 
review prior to the examination.  This examination was also 
found to have recommended the veteran for a further general 
surgical evaluation.  There was no evidence that such a 
follow up examination was conducted.

The second examination, conducted by a urologist, while it 
was noted to have the claims file and the Board's remand 
available, was found deficient for other reasons.  
Specifically, the examiner's opinion, which essentially 
concluded that the claims file does not show connection 
between the veteran's peri-rectal abscess, with fistula in 
ano and either his service connected venereal warts or VA 
treatment in 1967-1968 was found to be deficient.  The 
examiner was said to have failed to discuss or account for 
items in the record, including the June 1976 fistulectomy 
record showing a history of continuous draining for years and 
an August 1977 fistulectomy treatment record showing a 
history of multiple episodes of perirectal abscesses in the 
past.  The Joint Motion stressed that the Board cannot reject 
evidence favorable to the claimant without providing adequate 
reasons and bases.  See Meyer v. Brown, 9 Vet. App. 425, 433 
(1996).  

The Joint Motion stated that the Board confers on the veteran 
a right to compliance with the remand order and that this 
right involves due process concerns.  A concomitant duty is 
imposed on the Secretary to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Joint Motion found that remand for further 
development, to include full compliance with the Board's 1997 
remand order, including testing and medical opinions 
concerning etiology, is required by the "duty to assist" 
pursuant to Stegall, supra.  

The Joint Motion also found that the Board's 1997 remand 
required review of the entire record and that the January 
1999 Board's decision was contrary to instructions of this 
remand, and in violation of 38 U.S.C.A. § 7104(a) and 
38 C.F.R. § 3.303(a), by failing to consider evidence in the 
record prior to 1977.  The Board was also found to have 
failed to have considered whether secondary service 
connection was warranted for the veteran's ischiorectal 
abscesses, to include consideration of the impact of a 
nonservice connected disability on a service connected one 
and vice versa, pursuant to Allen v. Brown, 7 Vet. App. 439 
(1995).  

The second basis for this remand articulated by the Joint 
Motion, concerned the veteran's unemployability claim.  The 
Board's July 1997 remand had instructed the RO to undergo 
further development, to include scheduling a VA examination 
to ascertain the nature and extent of severity of his post 
traumatic stress disorder (PTSD) and its effect on his 
ability to obtain and retain substantially gainful 
employment.  The RO sent the veteran a letter informing the 
veteran that he was scheduled for a psychiatric examination 
on October 16, 1997.  This letter did not explain to the 
veteran the significance of this examination to his 
unemployability claim.  In October 1997, the veteran 
submitted a letter in response to this notification, which 
expressed his confusion as to why he was scheduled for a 
psychiatric examination when he had no pending claim for a 
psychiatric condition, and that he declined to undergo a 
psychiatric examination.  This letter also expressed his 
willingness to undergo an examination requested by the VA 
that is relevant to his claim before the Board.  There is no 
record of the RO sending the veteran an explanation to 
clarify the reason he was scheduled for this examination; 
instead the RO proceeded to deny his unemployability claim.

The RO's denial of the unemployability claim, which was 
upheld by the Board in January 1999, was based in part on the 
veteran's failure to appear to the psychiatric examination 
without good cause.  The Joint Motion found that the VA's 
duty to assist includes explaining actions which are 
legitimately misunderstood.  The RO's failure to fully 
explain to the veteran its reasons for scheduling a VA 
psychiatric examination, after it received the letter 
indicating that the veteran was confused about the reason for 
the examination was found to be a breach of such duty to 
assist.  38 C.F.R. § 3.159 (1999); Manual M21-1 Part III, 
Para. 101 and Part VI §§ 208, 209.  The RO's failure to 
explain why the mistaken impression was not addressed was 
found to be in violation of its statutory duty to provide 
sufficient reasons and bases for its conclusion that the 
veteran had abandoned his claim.  

In light of the directives set forth in the Joint Motion, the 
Board believes that further development is warranted in order 
that the Board may make a fully informed decision.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), and in accordance with the Order of the Court in the 
appellant's case, the Board is deferring adjudication of the 
appeal pending a remand of the case to the RO for further 
development as follows:

1.  The appellant should be informed that 
he is free to submit additional evidence 
and argument related to the issue on 
appeal.  

2.  The RO should refer this claim to the 
VA physician who conducted the October 
1997 examination and the VA urologist who 
conducted the December 1997 VA 
examination.  If these physicians are no 
longer available, this matter should be 
forwarded to another VA urologist.  The 
RO should additionally refer this claim 
to a surgeon who has not previously 
examined the veteran.  Notification 
should be sent to the veteran scheduling 
the examinations that clearly sets forth 
the reasons why these examinations are 
being scheduled. Examinations should be 
conducted for the purpose of ascertaining 
(a) the current nature and extent of all 
genitourinary problems (to include but 
not necessarily limited to any disorder 
impacting and/or involving the prostate, 
venereal warts, abscesses, urinary tract 
infection, epididymitis, etc.); (b) 
whether there exists any causal 
relationship between the veteran's 
service-connected problems and currently 
nonservice-connected ones; and (c) 
whether there has been any impact by the 
service-connected disabilities upon the 
nonservice-connected ones, and vice 
versa, and if so, the exact nature 
thereof.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior to conduction and 
completion of the examinations.  Any 
opinions expressed must be accompanied by 
a complete rationale.  

3.  The RO should arrange for an 
examination of the appellant by a VA 
psychiatrist for the purpose of 
determining the nature and extent of 
severity of PTSD and its effect of his 
ability to obtain and retain 
substantially gainful employment.  
Notification should be sent to the 
veteran scheduling the examination that 
clearly sets forth the reasons why this 
examination is being scheduled.  The 
claims file to include all evidence, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner pursuant to conduction and 
completion of the examination.  Any 
indicated studies must be conducted. The 
examiner must be requested to express an 
opinion as to the impact of PTSD on the 
veteran's ability to obtain and retain 
substantially gainful employment.  The 
opinion expressed must be accompanied by 
a complete rationale.

4.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken. See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

5.  The veteran is hereby informed that 
failure to report for the examinations 
may result in a denial of the claim.  
38 C.F.R. § 3.655.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should then 
readjudicate the issues on appeal.  In 
adjudicating whether service connection 
is warranted for a ischiorectal abscess, 
consideration should be made on a de novo 
basis and should include whether service 
connection is warranted as secondary to 
the service connected venereal warts, to 
include consideration under Allen v. 
Brown, 7 Vet. App. 439 (1995), in 
addition to consideration on a direct 
basis or due to VA treatment pursuant to 
38 C.F.R. § 1151.  Finally, after the 
above claims have been adjudicated, the 
RO should consider the overall level of 
disability resulting from all service 
connected disabilities to determine 
whether entitlement to a total disability 
evaluation due to individual 
unemployability may be warranted, under 
the provisions of 38 C.F.R. § 4.15-4.17.  
If the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case.  A reasonable 
period of time for a response should be 
afforded. 

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  No action is 
required of the veteran until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




